Citation Nr: 1229001	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  12-01 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for schizophrenia.

(Other issues on appeal are the subject of a separate decision by the Board of Veterans' Appeals.)

REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the VA Regional Office (RO) in Wichita, Kansas.

As will be discussed in further detail below, the Board finds that a reopening of the claim for service connection for schizophrenia is warranted.  The underlying claim for service connection for schizophrenia is addressed in the remand that follows the decision below.


FINDINGS OF FACT

1.  By a May 2008 decision, the Board denied an application to reopen a previously denied claim of service connection for schizophrenia.  

2.  Evidence received after the May 2008 denial relates to unestablished facts necessary to substantiate the underlying claim and raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The Board's May 2008 denial of a claim to reopen service connection for schizophrenia is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2011).  

2.  Evidence received since the final May 2008 decision is new and material evidence sufficient to reopen the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a "nervous" condition was initially denied in November 1978 because the evidence did not show that the Veteran's schizophrenia was manifested during service or within one year following discharge.  In other words, evidence of record did not reflect a nexus between the Veteran's schizophrenia and his active service.  A subsequent rating decision dated in December 1994 and Board decisions in December 1998 and May 2008 denied applications to reopen because, although evidence received since the previous determinations was new, it was not material.  It was determined that the new evidence did not show a nexus to the Veteran's military service.  

The Board observes that the Veteran appealed one of the issues denied by the May 2008 Board decision; however, a January 2010 Joint Motion for Remand (JMR) indicated that the Veteran did not desire to pursue the denial of his petition to reopen a claim of service connection for schizophrenia with insomnia.  In February 2011, however, he applied to have his claim reopened.

A decision of the Board is a final decision, effective as of the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, relevant evidence of record at the time of the May 2008 decision consisted of the Veteran's service treatment records (STRs); personnel records; VA treatment records dated from September 1978 to February 1979; hospitalization records dated from March 1979 to December 1993; correctional facility treatment records from the Veteran's incarcerations dated from February 1975 through January 2007; and the Veteran's contentions.  His STRs show that he complained of recurrent insomnia in June 1974; no diagnosis of any psychiatric disorder was made.  He again complained of insomnia in August 1974; no psychiatric symptoms were complained of.  In his August 1974 report of medical history associated with his discharge examination, the Veteran denied psychiatric symptoms such as frequent trouble sleeping, depression or excessive worry, loss of memory, and nervous trouble of any sort.  In September 1974, the Veteran also complained of insomnia and no psychiatric symptoms were complained of.  

Records dated from February 1975 to July 1975 showed complaints of insomnia and anxiety; however, no clinically diagnosed psychiatric disability was noted.  The treatment providers did not indicate that the Veteran's complaints were psychotic in nature.  The first indication of schizophrenia was in September 1978 when the Veteran was diagnosed with acute schizophrenic reaction.  The Veteran contended that he had symptoms of schizophrenia in service.  None of the Veteran's voluminous treatment records indicates that a psychoses was manifest during service or within one year from the Veteran's discharge from service in September 1974.  Accordingly, at the time of the continued denial of the claim for service connection for schizophrenia with insomnia in May 2008, the claims folder contained no competent evidence of a relationship between the Veteran's schizophrenia and his active military service.  Thus, the Board, in May 2008, denied the claim to reopen the previously denied issue of entitlement to service connection for schizophrenia with insomnia.  The Veteran did not appeal the Board's decision and the denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1100 (2011).  

The relevant evidence received since the May 2008 denial consists of additional treatment records during the Veteran's current incarceration dated through May 2010; a September 2010 VA examination; and the Veteran's contentions.  The September 2010 examiner indicated that the Veteran had been treated "pretty much continuously for psychosis since being incarcerated."  The examiner also indicated that the Veteran's symptoms of insomnia were related to his chronic paranoid schizophrenia.  Following examination, the Veteran was diagnosed with chronic paranoid schizophrenia.  The examiner opined that the etiology was most likely genetic and biochemical in nature and did not appear to have any relationship to trauma or military service.  

This newly received evidence relates to unestablished facts necessary to reopen the previously denied claim of service connection for schizophrenia with insomnia-namely, evidence that the Veteran's psychosis may have been manifest during the pertinent presumptive period or during his military service.  Of significance to the Board is the fact that the examiner opined that the Veteran had been treated pretty much continuously for psychosis since being incarcerated, and the examiner's opinion that the Veteran's insomnia is related to his schizophrenia.  In this case, the evidence shows that as early as July 1975, which is within one year from his discharge from service, the Veteran was incarcerated.  Thus, the examiner's opinion indicating that the Veteran has been treated for psychosis since being incarcerated suggests that the Veteran's initial psychiatric symptoms, although not diagnosed as a psychosis at that time, could have been symptoms of schizophrenia.  Furthermore, the Veteran reportedly had insomnia during service and the examiner indicated that the Veteran's insomnia is due to his schizophrenia.  Accordingly, and based on this evidentiary posture, the Board concludes that the Veteran's claim should be reopened. 


ORDER

New and material evidence having been received, the claim for service connection for schizophrenia is reopened, and to this limited extent, the appeal is granted.  


REMAND

After finding that sufficient evidence has been received to reopen the Veteran's claim, the Board concludes that a remand is necessary for the underlying issue of service connection for schizophrenia with insomnia.

As discussed above, the September 2010 examiner's opinion indicates that the Veteran's schizophrenia may have either manifested during service or within one year from discharge from service.  The Board observes that certain chronic diseases (e.g., psychoses such as schizophrenia) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  

In this case, the evidence does not show a diagnosis of schizophrenia or any psychosis until 1978, more than one year after the Veteran's discharge from service.  Treatment records prior to that show diagnoses of anxiety and personality disorder.  As discussed above, the September 2010 examiner's opinion raises the possibility that the Veteran's symptoms prior to the diagnosis in 1978 may have been manifestations of a psychosis.  However, the examiner did not specifically opine that the Veteran had schizophrenia manifested to a degree of 10 percent or more within one year from his discharge from service.  Furthermore, although the examiner opined that the Veteran's schizophrenia did not appear to have any relationship to his military service, the Board reiterates that the examiner did not opine--and was not asked to provide such opinion--as to whether it was manifested during service or during the pertinent presumptive period.  As such, the Board finds that a remand is warranted for an additional opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an additional medical opinion from the September 2010 examiner.  The examiner should be asked to say whether the Veteran's current schizophrenia is traceable to the Veteran's period of military service, especially in light of the previous opinion that insomnia was due to schizophrenia.  The examiner should also be asked to indicate whether schizophrenia was manifested within one year from the Veteran's discharge from service.  (If the September 2010 examiner is not available, then the opinion should be obtained by a medical professional with the appropriate expertise.  Another examination should be conducted if deemed necessary.)  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

Specifically, the examiner is requested to offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's schizophrenia with insomnia was manifested during service or to a degree of 10 percent or more within one year from discharge from service.  (VA regulations provide that manifestations of a mental health disability are compensable if they are severe enough to interfere with occupational or social functioning or to require continuous medication.  See 38 C.F.R. § 4.130 (2011).)

If the examiner determines that an opinion on the issue cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  The AOJ should thereafter undertake any additional evidentiary development deemed appropriate and then re-adjudicate the issue of entitlement to service connection for schizophrenia.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should thereafter be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


